       Case 2:18-cv-00998-AJS-MPK Document 24 Filed 12/17/18 Page 1 of 9




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

LYNNE THOMPSON,                                  )
                                                 )
              Plaintiff,                         )       Civil Action No. 18-998
                                                 )       Judge Arthur J. Schwab/
                      v.                         )       Magistrate Judge Maureen P. Kelly
                                                 )
PENNSYLVANIA BOARD OF                            )
PROBATION AND PAROLE, PATRICIA                   )
VALAURI, PAROLE AGENT TAWNYA                     )
PEEK, NATE SIMON, LAURA STEDILA,                 )
and CHUCK ACKERMAN,                              )
                                                 )
              Defendants.                        )


                            REPORT AND RECOMMENDATION



I. RECOMMENDATION

       It is respectfully recommended that the pro se civil rights Complaint be dismissed before

service pursuant to the screening provisions of the Prison Litigation Reform Act (“PLRA”).

II. REPORT

       A. Factual and Procedural History

       Lynne Thompson, (“Plaintiff”) was, at the time of the initiation of this lawsuit, a prisoner

incarcerated at the State Correctional Institution at Cambridge Springs. Plaintiff had previously

filed several lawsuits, which were dismissed as frivolous or for failure to state a claim upon

which relief can be granted. As a consequence, she has acquired “three strikes,” in contravention

of 28 U.S.C. § 1915(g), and cannot proceed in forma pauperis (“IFP”) in the present case.

Given that she had three strikes, Plaintiff’s IFP Motion was denied. ECF Nos. 3 and 6.
       Case 2:18-cv-00998-AJS-MPK Document 24 Filed 12/17/18 Page 2 of 9




Subsequently, Plaintiff was apparently released from prison and paid the filing fee. ECF Nos. 11

and 14.

          In the instant Complaint, Plaintiff repeatedly attacks the validity of her incarceration

either pursuant to her convictions,1 or the calculations of sentences,2 or her probation3 or her

parole4 or detainers lodged by the Pennsylvania Board of Probation and Parole (the “Board”). In

contrast to other cases that Plaintiff has previously filed, she now alleges that Defendants falsely

lodged detainers against her, based on criminal cases which were no longer active, (i.e., on cases

in which she had already allegedly reached her maximum sentence date), which had the effect of

keeping her in the Allegheny County Jail illegally. ECF No. 17 at 5 (“This Detainer for

Probation is absolutely wrongfully placed upon Lynne Thompson.… Also Parole has a Detainer

on Lynne Thompson on Lynne(s) [sic] parole number 68450 where this was re-issued on 5-17-

2018…”); id. at 6 (“For the cases with the state have maxed out on August 25, 2017, and they

still remained to detain Lynne with their illegal detainers(s). It has also been discovered that all



1
  ECF No. 17 at 5 (“But fact remains that this [criminal] case along with the other(s) are still up
in the Third Circuit, due to violation(s) of civil, constitutional rights(s).”).
2
  ECF No. 17 at 7 (“Cases from Judge Randall B. Todd on case number 2010-00015416; where
this case is in the Third Circuit Court(s) due to the fact that there is a problem from where the
sentencing transcripts along with the sentencing orders the time does not absolutely match and
there are double jeopardy issue(s) with them showing that this case effective date for five
years(s) special probation on 08-25-2017 and maximum date(s) of 08-25-2022. How is this even
possible when this case is being fought with the fact of sentencing problem(s) and owed credit of
time.”); id. at 12 (“The Defendants did all they could to try to have Lynne doing time on cases
that were already closed and maxed out, this has now become triple jeopardy.).
3
   ECF No. 17 at 8 (“fraud has been committed by the probation office Laura Stedila, whom
where this probation with Judge Mariani was over in the year of 2015. The only remaining time
that is owed is nothing and in fact Judge Mariani owe(s) [sic] Lynne thirty days of credit of
time…”).
4
 ECF No. 17 at 6 (“Parole still has Lynne Detained on cases that have been maxed out along
with the fact that the state has no control over County Probation.”).
                                                        2
       Case 2:18-cv-00998-AJS-MPK Document 24 Filed 12/17/18 Page 3 of 9




this time that Lynne has been in the Allegheny County Jail, ... due to the actions(s) of the

Defendant(s) illegally restraining and holding Lynne in custody.”); id. at 9 (“then for Parole to

put a detainer on Lynne Thompson to keep her detained on a parole detainer where they have no

jurisdiction is an unlawful detainer.”); id. at 11 (“Also, the Pennsylvania Board of Probation and

Parole always detained Lynne without any paperwork so no one knows who is detaining and for

what reason. This is also illegal detention…. And Parole still kept Lynne detained on case(s)

that are closed maxed out and state has no jurisdiction.”); id. at 13 (“Parole in fact has not lifted

their detainer in which was placed detaining Lynne in Allegheny County Jail.”).

       Plaintiff further alleges that she is wrongfully being detained by means of a grand

conspiracy against her. ECF No. 17 at 6 (“So this whole Dention [sic] has been illegally done

for this is nothing but sheer acts of retaliation; conspiracy; coercion; illegal restraint; wrongful

incarceration, where the named Defendant(s) have and still are breaking and violated rights”).

We note that she made similar conclusory accusations in Thompson v. Bd. Of Probation and

Parole, No. 16-cv-1161 (W.D. Pa. Oct. 16, 2017), ECF No. 70 (Order denying Motion for

Release). By way of relief, Plaintiff seeks, inter alia, monetary “damages for wrongful

incarceration…” ECF No. 17 at 16. Plaintiff specifically notes that she seeks “[d]amages for

wrongful detaining and reissuing a wrongful detainer….” Id. at 17. See also id. at 18

(“Damages for placing another detainer on the date of 5-17-2018, holding Lynne in the

Allegheny County Jail … when there is absolutely no reason for detention from parole on maxed

out cases”).




                                                      3
       Case 2:18-cv-00998-AJS-MPK Document 24 Filed 12/17/18 Page 4 of 9




        B. Applicable Legal Principles

                1. The screening provisions of the PLRA apply.

        Because, at the time of initiating this civil action, Plaintiff was a prisoner who sued

governmental entities or employees, the screening provisions of the PLRA apply. 28 U.S.C. §

1915A (“[t]he court shall review, before docketing, if feasible or, in any event, as soon as

practicable after docketing, a complaint in a civil action in which a prisoner seeks redress from a

governmental entity or officer or employee of a governmental entity.... On review, the court shall

identify cognizable claims or dismiss the complaint, or any portion of the complaint, if the

complaint—(1) is frivolous, malicious, or fails to state a claim upon which relief may be

granted”).

        Moreover, the fact that Plaintiff was released after she initiated this case does not render

the screening provisions of the PLRA inapplicable. If the plaintiff is a prisoner at the time of the

initiation of the civil action, then the screening provisions of the PLRA apply even though the

prisoner-plaintiff is subsequently released from prison during the pendency of the civil action.

Burkes v. Tranquilli, CIV.A. 08-474, 2008 WL 2682606, at *2 (W.D. Pa. July 2, 2008) (“The

rule is that if at the time of the initiation of the civil action, the plaintiff is a prisoner, then the

screening provisions of the PLRA apply even if subsequently, the prisoner is released.”) (citing

Abdul-Akbar v. McKelvie, 239 F.3d 307, 314 (3d Cir. 2001) (“the need for the district court to

screen a complaint in a civil action filed by a prisoner, as required by 28 U.S.C. § 1915A, looks

to the plaintiff's status when the case is filed.”)); In re Smith, 114 F.3d 1247, 1251 (D.C. Cir.

1997) (“If a litigant is a prisoner on the day he files a civil action, the PLRA applies.”)).




                                                         4
       Case 2:18-cv-00998-AJS-MPK Document 24 Filed 12/17/18 Page 5 of 9




                       2. Standard of review under the PLRA screening provision.

       In performing the Court's mandated function of sua sponte review of complaints under 28

U.S.C. § 1915A to determine if they fail to state a claim upon which relief can be granted, a

federal district court applies the same standard applied to motions to dismiss under Federal Rule

of Civil Procedure 12(b)(6). See, e.g., Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th Cir. 2012)

(“Failure to state a claim under § 1915A incorporates the familiar standard applied in the context

of failure to state a claim under Federal Rule of Civil Procedure 12(b)(6).”).

       In reviewing complaints as mandated by 28 U.S.C. § 1915A and in applying the

standards applicable to a 12(b)(6) motion to dismiss, the complaint must be read in the light most

favorable to the plaintiff and all well-pleaded, material allegations of fact in the complaint must

be taken as true. See Estelle v. Gamble, 429 U.S. 97 (1976). Furthermore, because Plaintiff is

pro se, courts accord an even more liberal reading of the complaint, employing less stringent

standards when considering pro se pleadings than when judging the work product of an attorney.

Haines v. Kerner, 404 U.S. 519 (1972).

               C. Discussion – The case is barred by Heck v. Humphrey.

       It is clear from Plaintiff’s Complaint that she is attacking the validity of her sentences,

including her probation sentences and revocations of her probation as well as revocations of her

parole and her detention pursuant to the detainers which the Board lodged against Plaintiff for

her multiple violations of her probation and parole. As has been recently explained to Plaintiff

by this Court, her claims are necessarily barred by the doctrine of Heck v. Humphrey, 512 U.S.

477 (1994).




                                                     5
Case 2:18-cv-00998-AJS-MPK Document 24 Filed 12/17/18 Page 6 of 9




Roughly one year ago, this Court explained to Plaintiff that:

         The United States Supreme Court has held that claims which indirectly
attack the validity of a conviction via a civil rights suit are barred unless the
conviction has, in effect, been overturned. Heck v. Humphrey, 512 U.S. 477
(1994). In Heck, a state prisoner convicted of voluntary manslaughter brought a
civil rights action against prosecutors and a police investigator, asserting that the
defendants, acting under color of state law had engaged in an unlawful,
unreasonable and arbitrary investigation, leading to Heck's arrest. Heck alleged
that the defendants had knowingly destroyed evidence that could have proven his
innocence and caused an illegal voice identification procedure to be used at his
state trial. Heck, 512 U.S. at 479. The United States Supreme Court rebuffed the
plaintiff's argument and held that:

       in order to recover damages for allegedly unconstitutional
       conviction or imprisonment, or for other harm caused by actions
       whose unlawfulness would render a conviction or sentence invalid,
       a § 1983 plaintiff must prove that the conviction or sentence has
       been reversed on direct appeal, expunged by executive order,
       declared invalid by a state tribunal authorized to make such
       determination, or called into question by a federal court's issuance
       of a writ of habeas corpus, 28 U.S.C. § 2254. A claim for damages
       bearing that relationship to a conviction or sentence that has not
       been so invalidated is not cognizable under § 1983. Thus, when a
       state prisoner seeks damages in a § 1983 suit, the district court
       must consider whether a judgment in favor of the plaintiff would
       necessarily imply the invalidity of his conviction or sentence; if it
       would, the complaint must be dismissed unless the plaintiff can
       demonstrate that the conviction or sentence has already been
       invalidated.

Id. at 486-87 (footnotes omitted) (emphasis added). Thus, where resolution of an
action brought pursuant to Section 1983 would impact the validity of a criminal
conviction or sentence, it is properly dismissed. Moreover, the Heck doctrine has
been extended to civil rights cases in which a plaintiff challenges the revocation
of his or her parole and/or probation. See Williams v. Consovoy, 453 F.3d 173,
177 (3d Cir. 2006); Burton v. Delaware Cty. Court House, No. 12-4175, 2012 WL
3223691, at *2 (E.D. Pa. Aug. 7, 2012).

        As previously discussed, Plaintiff's claims in this case all stem from her
arrest by a state parole agent on a state detainer, which Plaintiff claims was based
on a “bogus” charge. Any judgment in Plaintiff's favor would necessarily imply
the invalidity of the charge and the subsequent revocation of her parole. Because
Plaintiff has not, and cannot, demonstrate that she has been acquitted of the
charges upon which her parole revocation was based or that the parole detainer
was overturned or otherwise found invalid, her claims are barred under Heck.

                                              6
       Case 2:18-cv-00998-AJS-MPK Document 24 Filed 12/17/18 Page 7 of 9




       Indeed, the docket sheet of Plaintiff's case that resulted in her parole violation not
       only shows that Plaintiff entered a plea of nolo contender [sic] but that no appeal
       was ever filed. ECF No. 61-1.

Thompson v. Bd. of Probation and Parole (Pennsylvania), CV 16-1161, 2017 WL 5010671, at *2

(W.D. Pa. Nov. 2, 2017). Nothing has changed to render the above reasoning inapplicable to the

instant case.

       Although Heck, by its terms, did not apply directly to challenges to detention that arise

from detainers, which is seemingly the focus of Plaintiff’s challenge herein, caselaw has

developed that holds the Heck bar applies to such challenges to detention which arise from

detainers. See, e.g., Jackson v. Alt, 236 F. App’x 850 (3d Cir. 2007).

       In Jackson v. Alt, the United States Court of Appeals for the Third Circuit applied the

Heck bar to a civil rights action which challenged the plaintiff’s detention, which arose from a

New Jersey parole supervisor issuing a parole violator warrant that was lodged as a detainer at

the plaintiff’s place of confinement. The Third Circuit decided that the Heck bar so clearly

applied to the situation of a detainer that it dismissed the appeal under 26 U.S.C. § 1915(e)(2)(b)

as having no arguable basis in law or fact. Specifically, the Third Circuit held that:

               Jackson seeks damages for alleged due process and equal protection
       violations arising from what he views as the improper issuance of the parole
       violator warrant and the lodging of that warrant as a detainer. We agree with the
       District Court that Jackson may not proceed under § 1983 because he has not
       successfully challenged the warrant in any state or federal proceeding. See Heck v.
       Humphrey, 512 U.S. 477, 487, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994); Antonelli
       v. Foster, 104 F.3d 899, 900-901 (7th Cir. 1997).
               Having concluded that the District Court properly dismissed Jackson's
       complaint, we will dismiss Jackson's appeal under 28 U.S.C. § 1915(e)(2)(B).

Id. at 851–52. Accord McBride v. O'Brien, CIV.A. 14-1129, 2015 WL 5167885, at *6 (W.D.

Pa. Sept. 3, 2015) (“Here, all of Plaintiff's claims stem from the issuance of the VOP [i.e.,

violation of probation] Detainer. While a final hearing on the revocation of Plaintiff's probation



                                                     7
       Case 2:18-cv-00998-AJS-MPK Document 24 Filed 12/17/18 Page 8 of 9




has not yet occurred, it is clear that Plaintiff's success in this action would necessarily imply the

invalidity of his detention for the alleged probation violations. Plaintiff has not alleged, and

public records do not indicate that he has been acquitted of the charges that prompted his

detention for violating his probation or that his probation has already been revoked and

overturned on appeal or otherwise declared invalid. In light of the foregoing, Plaintiff's claims

are barred by Heck unless or until he has met the conditions of Heck.”), aff'd, 646 F. App’x 277

(3d Cir. 2016).

       In order to be clear to Plaintiff, for present purposes, it simply does not matter if her

multiple detentions, in fact, violated any of her federal rights or, in her words, caused a

“miscarriage of justice.” Plaintiff simply does not have a cause of action under Section 1983 or

any other federal law unless and until the legality of those multiple detentions have been called

into question by the granting of a federal habeas petition or by any of the other methods

described in Heck.

       Plaintiff has not alleged that the pre-requisites of Heck have been met as is her burden.

Bielski v. Younkins, CIV.A. 11-1033, 2011 WL 6000708, at *5 (W.D. Pa. Nov. 30, 2011)

(“Because Plaintiff has not alleged that his conviction and/or sentence have been called into

question as is his burden, the Section 1983 federal claims against the Defendants must be

dismissed for failure to state a claim upon which relief can be granted.”) (footnote omitted);

Bower v. Price, 1:17-CV-01473, 2018 WL 1334985, at *5 (M.D. Pa. Mar. 15, 2018) (such

“claims cannot be brought in a Bivens action when the claims ‘necessarily imply the invalidity of

the punishment imposed,’ unless the plaintiff shows that the sanctions have been overturned.

Edwards v. Balisok, 520 U.S. 641, 648 (1997). In this case, Plaintiff makes no assertions that he

has either been sanctioned or that his sanctions have been overturned. Accordingly, because the



                                                      8
      Case 2:18-cv-00998-AJS-MPK Document 24 Filed 12/17/18 Page 9 of 9




Court concludes that Plaintiff has failed to meet the pleading requirements under Federal Rule of

Civil Procedure 8, Plaintiff’s due process claim will be dismissed.”).

III. CONCLUSION

       For the reasons set forth herein, it is recommended that the Complaint be dismissed for

failure to state a claim upon which relief can be granted pursuant to the screening provisions of

the PLRA.

       In accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Local Rule

72.D.2, the parties are permitted to file written objections in accordance with the schedule

established in the docket entry reflecting the filing of this Report and Recommendation. Failure

to timely file objections will waive the right to appeal. Brightwell v. Lehman, 637 F.3d 187, 193

n. 7 (3d Cir. 2011). Any party opposing objections may file their response to the objections

within fourteen (14) days thereafter in accordance with Local Civil Rule 72.D.2.



Date: December 17, 2018               Respectfully submitted,

                                      /s/Maureen P. Kelly
                                      MAUREEN P. KELLY
                                      UNITED STATES MAGISTRATE JUDGE




cc:    The Honorable Arthur J. Schwab
       United States District Judge


       LYNNE THOMPSON
       PO Box 17233
       Pittsburgh, PA 15235




                                                     9
